Dear Secretary Carnahan:
This office received your letter of February 29, 2008, submitting a proposed summary statement prepared under Section 116.334, RSMo, for the petition submitted by Jeff Ordower on February 6, 2008. The proposed summary statement is as follows:
Shall Missouri law be amended to:
  • restore access to Missouri's children's health insurance program by reinstating eligibility standards to those in effect on January 1, 2005;
  • create the "Cover all Kids Fund" to be used exclusively to pay for the health insurance of eligible children by implementing certain corporate tax changes;
  • modify the process for enrollment in the children's health insurance program; and
  • allow Missouri families whose income exceeds the eligibility criteria to purchase insurance for their children through the Missouri's children's health insurance program?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
  Very truly yours,
  JEREMIAH W. (JAY) NIXON
  Attorney General *Page 1